IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-51085
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                               versus

     FEDERICO MALDONADO-ALEMAN, also known as Federico
                        Maldonado-Alleman,

                                             Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-95-CR-52-1
                       --------------------
                          October 9, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Federico   Maldonado-Aleman   appeals    the   revocation   of   his

supervised release imposed for a prior violation of 8 U.S.C. § 1326

for illegal entry into the United States.      Maldonado concedes that

he violated the terms of his supervised release by reentering the

country illegally.    He argues for the first time on appeal that

either his prior illegal-reentry conviction or his prior removal

was invalid because he was unable to seek discretionary relief from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51085
                                 -2-

the Attorney General under Immigration & Naturalization Act §

212(c).    INS v. St. Cyr, 533 U.S. 289, 326 (2001).

     Because Maldonado makes this argument for the first time on

appeal, we review the district court’s determination for plain

error.    United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994) (en banc).     Maldonado has not shown any error, plain or

otherwise, with the district court’s revocation of his supervised

release.    See United States v. Lopez-Vasquez, 227 F.3d 476, 483

(5th Cir. 2000); United States v. Vasquez, 216 F.3d 456, 459 (5th

Cir.), cert. denied, 531 U.S. 972 (2000).

     The district court’s revocation of petitioner’s supervised

release is AFFIRMED.